242 S.W.3d 429 (2007)
Daniel B. BAILEY, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 67200.
Missouri Court of Appeals, Western District.
October 30, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
Bruce B. Brown, Kerney, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Erica Bredehoft, Office of Attorney General, Jefferson City, for Respondent.
Before THOMAS H. NEWTON, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
Daniel B. Bailey appeals the circuit court's judgment to uphold the decision of the director of the Department of Revenue to revoke his driving privileges pursuant to § 577.041, RSMo Supp.2005, for refusing to submit to a breathalyzer test. Affirmed. Rule 84.16(b).
[DOCNUN CHECK]